In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-02-00179-CV

______________________________



BROOKSHIRE LENDING GROUP, Appellant


V.


R. JUDD CRIBBS, Appellee





On Appeal from the 113th Judicial District Court

Harris County, Texas

Trial Court No. 01-056975







Before Morriss, C.J., Grant and Ross, JJ.

Opinion by Justice Ross


O P I N I O N


	Brookshire Lending Group, L.P., appellant, has filed a motion seeking to dismiss its appeal. 
In order to provide the relief sought, we order the appeal severed from that of the co-appellant and
we assign it to cause number 06-02-00179-CV.  Pursuant to Tex. R. App. P. 42.1, the motion is
granted.
	The appeal is dismissed.


						Donald R. Ross
						Justice

Date Submitted:	November 26, 2002
Date Decided:		November 27, 2002

Do Not Publish












 
 
 
 
 
 
 
 
 
                                                         In
The
                                                Court
of Appeals
                        Sixth
Appellate District of Texas at Texarkana
 
                                                ______________________________
 
                                                             No.
06-12-00014-CR
                                                ______________________________
 
 
 
                                                    IN
RE:  NARRELLE A. REED
 
 
                                                                                                  

 
                                                                                                                            

                                                     Original
Mandamus Proceeding
 
                                                                                                  

 
 
 
 
                                          Before
Morriss, C.J., Carter and Moseley, JJ.
                                            Memorandum
Opinion by Justice Moseley
                                                                              
                                                                              




                                                      MEMORANDUM OPINION
 
            Narrelle A. Reed has filed a petition for writ of mandamus
in which he asks this Court to issue an order directing the District Clerk of
Hopkins County to send his habeas documents to the Texas Court of Criminal
Appeals.  
            This Court has
jurisdiction to issue a writ of mandamus against a judge of a district or
county court in the court of appeals district. 
Tex. Govt
Code Ann. § 22.221(b)(1) (West 2004). 
In this context, we have no jurisdiction to issue a writ of mandamus
against the named respondent.
            We deny the
petition.
 
 
 
 
                                                                        Bailey
C. Moseley
                                                                        Justice
 
Date Submitted:          January 17, 2012
Date Decided:             January 18, 2012
 
Do Not Publish